Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 15-2570

                        RUFINO AGUILON-LOPEZ,

                               Petitioner,

                                     v.

               LORETTA E. LYNCH, ATTORNEY GENERAL,

                               Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS



                                  Before

                    Kayatta, Stahl, and Barron,
                          Circuit Judges.


     Jason Panzarino and The Law Office of Johanna Herrero on brief
for petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, United States Department of Justice,
Jocelyn Lopez Wright, Senior Litigation Counsel, Office of
Immigration Litigation, and Stefanie Notarino Hennes, Trial
Attorney, Office of Immigration Litigation, on brief for
respondent.


                           December 12, 2016
              STAHL, Circuit Judge.      Petitioner Rufino Aguilon-Lopez,

a native and citizen of Guatemala, seeks review of the Board of

Immigration Appeals's ("BIA") final order affirming an Immigration

Judge's ("IJ") decision denying his applications for withholding

of removal and protection under the United Nations Convention

Against Torture ("CAT").        Specifically, Aguilon-Lopez asserts that

he and his family have suffered past persecution in Guatemala and,

as a result, he holds a well-founded fear of future persecution.

Aguilon-Lopez also faults the BIA for affirming the dismissal of

his CAT claim, maintaining that were he to return to his home

country, it is more likely than not that he would suffer torture

at the hands of a Guatemalan gang with the acquiescence of the

Guatemalan government.        Based on the record before us, we find the

IJ decision and BIA order governed by controlling precedent.

Consequently, we deny his petition.

                             I. Facts & Background

              Aguilon-Lopez illegally entered the United States in

February 2009.     Approximately three and a half years later, after

a   traffic    stop   that    revealed   his   undocumented   status,   the

Department of Homeland Security personally served Aguilon-Lopez

with a Notice to Appear ("NTA"), charging him with removability as

an alien present in the United States without being admitted or

paroled.   See 8 U.S.C. § 1182(a)(6)(A)(1).




                                     - 2 -
              In later written pleadings, Aguilon-Lopez admitted to

the   factual       allegations      contained     in   the    NTA       and   conceded

removability.       A hearing before an IJ was held on August 28, 2013,

during   which      Aguilon-Lopez      argued      that   he   was       entitled     to

withholding      of       removal    or,     alternatively,        CAT     protection.

Specifically with respect to his withholding of removal claim,

Aguilon-Lopez argued that he was a member of a particular social

group, residents of Guatemala who have been threatened with gang

violence and recruitment to a gang, and have refused, and that his

"life or freedom [was] threatened . . . because of [his] . . .

membership in [this] particular social group . . . ."                      8 U.S.C. §

1231(b)(3)(A).

              Testifying in support of his applications, Aguilon-Lopez

first explained that on two occasions in the mid-1980's, the

Guatemalan government had falsely incarcerated his father.                           The

second incident, he said, related to the government's mistaken

belief   that       his     father   was    affiliated    with      anti-government

guerillas.      However, Aguilon-Lopez admitted that his father has

not experienced any problems with the Guatemalan government since

that time.     He also admitted to never personally suffering harm at

the   hands    of     the    Guatemalan     government    as   a     result     of   its

misunderstanding with his father.

              Aguilon-Lopez did, however, recount several altercations

between him, his family, and Guatemalan gang members.                           On one


                                           - 3 -
occasion, when he was eight years old, Aguilon-Lopez encountered

gang members who briefly detained him and demanded he "join them"

or else he would be "against them."          Shortly thereafter, the gangs

extorted Aguilon-Lopez's uncle for money.              When his uncle could

not afford to make the payments, the gangs retaliated by firing

guns into his uncle's house.        Though no one was injured and his

family reported the incident to police, "nothing happened."

            On another occasion, gang members violently robbed a

group of people, including a then 16-year-old Aguilon-Lopez, at a

public market.1     Police later arrived at the scene, but by then

the gang members had fled.        Aguilon-Lopez remained in Guatemala

for approximately three years after the incident, during which

time he had no further encounters with gang members.

            After hearing this testimony and evaluating the record,

the IJ denied Aguilon-Lopez's application for relief and judged

him removable.      Despite finding his testimony credible, the IJ

concluded    that   Aguilon-Lopez      had    failed    to   establish   past

persecution based on a protected ground, finding that his testimony

recounted   only    "a   series   of   isolated    events,     not   systemic

mistreatment" and, alternatively, that "there [was] nothing to

differentiate members of [his proposed social group] from others



     1 Aguilon-Lopez also noted that his brother was involved in a
comparable incident sometime after Aguilon-Lopez arrived in the
United States.


                                   - 4 -
in the general populace in Guatemala." The IJ also denied Aguilon-

Lopez's CAT claim because he failed to make a required showing

that Guatemalan authorities would acquiesce to the harm he feared

from the Guatemalan gangs.

           Aguilon-Lopez timely filed for review before the BIA on

September 29, 2014.   The BIA declined to address whether Aguilon-

Lopez established past persecution, but affirmed the IJ on the

basis that Aguilon-Lopez had failed to show a nexus to a protected

ground.   The BIA also agreed that Aguilon-Lopez's testimony "[did]

not suffice to establish" a CAT violation.       This petition for

review followed.

                      II. Standard of Review

           "In the immigration context, judicial review usually

focuses on the BIA's decision."    Jianli Chen v. Holder, 703 F.3d

17, 21 (1st Cir. 2012).   However, where the BIA "adopts portions

of the IJ's findings while adding its own gloss, we review both

the IJ's and the BIA's decisions as a unit."   Renaut v. Lynch, 791

F.3d 163, 166 (1st Cir. 2015) (internal quotation marks and

citation omitted).

           Thus, we review the administrative findings of fact

under the "'highly deferential' substantial evidence standard,

under which we uphold [these findings] 'so long as they are

supported by reasonable, substantial, and probative evidence on

the record considered as a whole.'"    Vega-Ayala v. Lynch, 833 F.3d


                               - 5 -
34, 38-39 (1st Cir. 2016) (quoting Nikijuluw v. Gonzales, 427 F.3d

115, 120 (1st Cir. 2005)).            We reverse "only if the record is such

as    to   compel    a   reasonable      factfinder       to   reach    a     contrary

determination."             Jianli     Chen,     703   F.3d    at      21.       Legal

determinations,       meanwhile,       are     reviewed   de   novo,     subject     to

appropriate principles of administrative deference.                          Larios v.

Holder, 608 F.3d 105, 107 (1st Cir. 2010).

                                     III. Analysis

             Withholding of removal is available if "the alien's life

or freedom would be threatened in [their home country] because of

the    alien's      race,    religion,       nationality,      membership       in    a

particular social group, or political opinion."                         8 U.S.C. §

1231(b)(3)(A).       Aguilon-Lopez bears the burden of establishing his

eligibility for withholding of removal, 8 C.F.R. § 1209.16(b),

meaning he must demonstrate (1) a "clear probability" that he was

or will be persecuted, see INS v. Stevic, 467 U.S. 407, 413 (1984),

and (2) a nexus between the alleged persecution and one of the

statutorily protected grounds, see Sompotan v. Mukasey, 533 F.3d

63, 68 (1st Cir. 2008).              Since he seeks withholding of removal

based on his membership in a particular social group, Aguilon-

Lopez must establish that his proposed group is "(1) composed of

members who share a common immutable characteristic; (2) defined

with particularity; and (3) socially distinct within the society

in question."       Paiz-Morales v. Lynch, 795 F.3d 238, 244 (1st Cir.


                                         - 6 -
2015) (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014)).2

           We    have   no   need   to   analyze   the   first   and   third

requirements because even if Aguilon-Lopez established that he

shared an immutable characteristic with a distinct social group,

his argument still fails because his putative social group was not

defined with particularity.3        This is not the first time this Court

has encountered, and rejected, the type of social group Aguilon-

Lopez presses.    See, e.g., Paiz-Morales, 795 F.3d at 242 ("members

that oppose gang membership" in Guatemala); Mendez-Barrera v.

Holder, 602 F.3d 21, 27 (1st Cir. 2010) ("young women recruited by

gang members who resist such recruitment" in El Salvador); Larios

v. Holder, 608 F.3d 105, 108-09 (1st Cir. 2010) ("young Guatemalan



     2 While the IJ expressly ruled that the harm Aguilon-Lopez
experienced in Guatemala was not severe enough to constitute past
persecution or constitute a basis for a well-founded fear of future
persecution, we, like the BIA, do not reach the issue. As we shall
explain, his claim fails because, regardless of whether he
established persecution, he did not establish his membership in a
particularized social group.        8 U.S.C. § 1158(b)(1)(B)(1)
(requiring that an applicant show that a protected ground was a
"central reason" for the persecution); see also Granada-Rubio v.
Lynch, 814 F.3d 35, 38 (1st Cir. 2016) (holding that an alien who
alleges persecution on account of membership in a particular social
group must show "at a bare minimum that []he is a member of a
legally cognizable social group.").
     3  We agree with the Government that because of this
requirement, we need not consider Aguilon-Lopez's argument that
the BIA erred by failing to consider his social group claim under
a mixed-motive analysis. See Aldana-Ramos v. Holder, 757 F.3d 9,
18-19 (1st Cir. 2014) (describing the mixed-motive analysis).


                                    - 7 -
men recruited by gang members who resist such recruitment"); Diaz-

Ruano   v.     Holder,   420   Fed.   App'x.   19,    21-22   (1st     Cir.    2011)

(unpublished opinion) ("young male[s] sought out for information

and recruitment by the criminal gang of Guatemala").

              After distilling these cases, it is evident why Aguilon-

Lopez's proposed social group is not legally cognizable.                 In terms

of particularity, Aguilon-Lopez only offers testimony that the

Guatemalan gangs have a "very evolved system" for finding those

who are "against them."          While we do not doubt that these gangs

have significant resources at their disposal to achieve such ends,

the proposed social group remains comprised of people from an

impermissibly broad variety of ages and backgrounds.                   See Matter

of M-E-V-G-, 26 I. & N. at 238-39 ("The 'particularity' requirement

relates to . . . the need to put 'outer limits' on the definition

of a 'particular social group' . . . The group must also be discrete

and    have    definable    boundaries    --   it    must   not   be   amorphous,

overbroad, diffuse, or subjective.").

              His proposed social group raises questions about the

"type of conduct that may be considered 'recruit[ment]' and the

degree to which a person must display 'resist[ance].'"                       Mendez-

Barrera, 602 F.3d at 27 (quoting Faye v. Holder, 580 F.3d 37, 42

(1st    Cir.     2009)     (alterations   in    original).           These     group

characteristics are highly amorphous, largely subjective, and




                                      - 8 -
generally inhibit the "accurate separation of members from non-

members."   Ahmed v. Holder, 611 F.3d 90, 94 (1st Cir. 2010).

            Beyond this, Aguilon-Lopez has not established that his

putative social group is a meaningfully distinct segment of the

Guatemalan population.    Aguilon-Lopez was required to show that

the proposed group is "generally recognized in the community as a

cohesive group."    Mendez-Barrera, 602 F.3d at 26.    Like others

before him, Aguilon-Lopez failed to offer any evidence to this

effect.   See Larios, 608 F.3d at 109; Mendez-Barrera, 602 F.3d at

26-27.

            We next turn to Aguilon-Lopez's fallback claim that he

was persecuted on account of his and his family's political

opinions. This claim is misguided, and we find the BIA's treatment

of it well-reasoned:

    Initially, we note that in his asylum application, the
    respondent did not indicate that he was seeking
    withholding of removal on account of political opinion[].
    Even if he had, the evidence does not support such a claim
    . . . . The respondent has not claimed that his father's
    detentions involved him, and the respondent testified that
    his father has had no problems with the Guatemalan
    authorities since the two incidents in the 1980s.

            We also note that Aguilon-Lopez has never personally

experienced harm at the hands of the Guatemalan government for any

reason, let alone in relation to his father's suspected anti-

government beliefs.    See Mendez-Barrera, 602 F.3d at 27 ("Holding

religious or political beliefs, without more, is not sufficient to



                                - 9 -
show persecution on account of those beliefs . . . .           There must

be evidence that the would-be persecutors knew of the beliefs and

targeted   the    belief   holder   for   that   reason.")   (emphasis   in

original).       Accordingly, we find no merit to Aguilon-Lopez's

challenge to this aspect of the BIA's decision.

             Finally, Aguilon-Lopez's claim for protection under the

CAT similarly fails because he has not shown that he will be

subject to torture through the acquiescence or willful blindness

of a public official.4     See Aldana-Ramos v. Holder, 757 F.3d 9, 19

(1st Cir. 2014) ("A petitioner seeking CAT protection must show

'it is more likely than not' that he would be subject to torture

'by or with the acquiescence of a government official.'") (quoting

Nako v. Holder, 611 F.3d 45, 50 (1st Cir. 2010)).

             Aguilon-Lopez has not presented any discrete evidence in

support of his claim and instead relies on generalized State

Department country conditions reports.       "Although such reports are

sometimes helpful to an alien's claim, their generic nature is

such that they are rarely dispositive."          Mendez-Barrera, 602 F.3d

at 28.   Such is the case here:      while the submitted reports clearly

show that gang activity in Guatemala is a serious problem, they do

not compel a conclusion that the Guatemalan government is a mere



     4 We bypass the government's argument that Aguilon-Lopez has
waived the CAT issue because his CAT claim fails in any event.
See Vega-Ayala, 833 F.3d at 39.


                                    - 10 -
bystander to gang violence or that it would acquiesce or turn a

blind eye to Aguilon-Lopez's possible torture.

            Aguilon-Lopez's own testimony that the police "can't do

anything about . . . gangsters" leads to the same conclusion:

though Guatemalan authorities may be mired in the arduous task of

containing gang violence, we struggle to see how the proffered

evidence supports, let alone compels, a conclusion contrary to

that of the agency.      See Granada-Rubio, 814 F.3d at 40 (affirming

CAT denial even though country reports showed that the government

had not adequately dealt with complaints of torture and "cruel,

inhumane, or degrading treatment or punishment perpetrated by

public    officials").     Given   these    deficiencies,   we   hold   that

substantial evidence supports the BIA's rejection of his CAT claim.

                             IV. Conclusion

            For the reasons stated above, we deny the petition for

review.




                                   - 11 -